Exhibit 99.1 Contact: Scott C. Harvard M. Shane Bell President and CEO Executive Vice President and CFO (540) 465-9121 (540) 465-9121 sharvard@fbvirginia.com sbell@fbvirginia.com News Release April 24, 2013 First National Corporation Earnings Increased Over 100% for First Quarter Strasburg, Virginia (April 24, 2013) First National Corporation (the “Company”) (OTCBB: FXNC), the parent company of First Bank (the “Bank”), reported net income of $1.0 million for the quarter ending March 31, 2013, compared to $475 thousand for the same period in 2012.Return on average assets improved to 0.75% compared to 0.36% for the first quarter of 2012. Return on average equity was 8.84% for the first quarter of 2013, up from 5.17% for the first quarter of 2012.After the effective dividend on preferred stock, net income available to common shareholders totaled $756 thousand or $0.15 per basic and diluted share for the first quarter of 2013, compared to $251 thousand, or $0.08 per basic and diluted share for the same period of 2012. Scott C. Harvard, President and CEO of the Company and the Bank commented, “We are pleased with the marked improvement in our performance for the first quarter of 2013 compared to the same quarter a year ago. Our banking company has come a long way by being focused on improving asset quality, preserving strong core earnings, and deepening customer relationships. The Bank was able to absorb non-recurring expenses intended to enhance efficiency in future periods, while still delivering much improved results during the quarter. We continue to be diligent with our classified and troubled loans against what we believe is an improving economy in the northern Shenandoah Valley. Finally, the Bank has renewed its focus on customers, service, and communities in our market by expanding to a new Customer Service Center at The Village at Orchard Ridge in Winchester, bringing back totally absolutely free checking accounts, and rewarding employees for exceeding expectations.” Operating Highlights for the First Quarter · The Company benefited from asset quality improvement o Provision for loan losses decreased by $2.3 million o Net charge-offs decreased by $1.2 million o Provisions for OREO decreased by $227 thousand o OREO expenses decreased by $204 thousand o Legal expenses decreased by $71 thousand · Allowance for loan losses totaled 3.34% of loans · Net interest margin for the quarter was 3.80% · Return on average assets improved to 0.75% · Opened a new Customer Service Center at The Village at Orchard Ridge · Reintroduced FREE CHECKING Net income was $508 thousand higher for the first quarter of 2013, compared to the same period one year ago.Improved asset quality contributed to a $2.3 million decrease in the provision for loan losses.Nonperforming assets decreased 7% to $14.9 million at March 31, 2013, compared to $15.9 million at March 31, 2012. Compared to their high at September 30, 2011, total nonperforming assets have declined by $13.4 million from 5.22% of assets to 2.77% of assets at March 31, 2013.Net charge-offs for the period decreased $1.2 million to $69 thousand, compared to $1.3 million in the first quarter of 2012. The allowance for loan losses totaled $12.8 million or 3.34% of total loans at March 31, 2013. This compared to an allowance for loan losses of $13.6 million, or 3.49% of total loans, at March 31, 2012. Loans delinquent 30 to 89 days, a leading indicator of credit deterioration, totaled 1.30% of loans, their lowest level in the past three years.Also during the first quarter of 2013, expenses related to OREO decreased $457 thousand to $107 thousand, compared to $564 thousand for the same period of 2012. Net interest income totaled $4.6 million for the first quarter of 2013, compared to $5.1 million for the same period one year ago.The net interest margin was 3.80% compared to 4.14% for the same period in 2012.The net interest margin was stable when compared to the preceding quarter ended December 31, 2012. The Bank introduced several initiatives during the first quarter intended to stabilize the net interest margin. Totally free checking accounts were reintroduced with electronic bank statements, free ATM usage, free check cards, and free online banking. During the first month that free checking was introduced, the number of free checking accounts opened exceeded all other deposit product types. The retail funding mix improved with deposits shifting from time deposits to checking accounts and other core deposits. The Bank opened a new Customer Service Center at The Village at Orchard Ridge which had a positive impact on the funding mix. In the lending area, the Bank introduced a new incentive plan for lenders that provides rewards for net interest margin management. Noninterest income, excluding gains on sales of securities, increased 7% to $1.5 million, compared to $1.4 million for the same period one year ago. Revenues from trust and investment advisory fees and bank owned life insurance increased while service charges on deposit accounts and ATM and check card fees decreased.At March 31, 2013, the Bank’s trust and investment advisory division had over $247.6 million of assets under management and their monthly revenues reached a new high. Noninterest expense increased 4% to $5.1 million for the first quarter of 2013, compared to $4.9 million for the same period in 2012.Other operating expenses increased $236 thousand to $832 thousand, compared to $596 thousand for the same period one year ago. Other operating expenses increased primarily from the decision to terminate a land lease for branch expansion that resulted in a one-time charge to earnings.The elimination of this lease payment is expected to improve efficiency in future periods.Salaries and employee benefits increased $265 thousand to $2.6 million for the first quarter of 2013, compared to $2.4 million for the same period of 2012.These increased expenses were partially offset by a decrease in OREO related expenses from $564 thousand for the first quarter of 2012 to $107 thousand for the first quarter of 2013. Cautionary Statements The Company notes to investors that past results of operations do not necessarily indicate future results. Certain factors that affect the Company’s operations and business environment are subject to uncertainties that could in turn affect future results. These factors are identified in the Annual Report on Form 10-K for the year ended December 31, 2012, which can be accessed from the Company’s website at www.fbvirginia.com, as filed with the Securities and Exchange Commission. About the Company First National Corporation, headquartered in Strasburg, Virginia, is the bank holding company of First Bank. First Bank offers loan, deposit, trust and investment products and services from 10 office locations located throughout the northern Shenandoah Valley region of Virginia, which includes Shenandoah County, Warren County, Frederick County and the City of Winchester. Banking services are also accessed from the Bank’s website, www.fbvirginia.com, and from a network of ATMs located throughout its market area.First Bank also owns First Bank Financial Services, Inc., which invests in entities that provide investment services and title insurance. FIRST NATIONAL CORPORATION Quarterly Performance Summary (in thousands, except share and per share data) (unaudited) For the Three Months Ended Income Statement March 31, March 31, Interest and dividend income Interest and fees on loans $ $ Interest on federal funds sold - 3 Interest on deposits in banks 10 3 Interest and dividends on securities available for sale: Taxable interest Tax-exempt interest 73 Dividends 19 18 Total interest and dividend income $ $ Interest expense Interest on deposits $ $ Interest on trust preferred capital notes 56 62 Interest on other borrowings 29 80 Total interest expense $ $ Net interest income $ $ Provision for loan losses ) Net interest income after provision for loan losses $ $ Noninterest income Service charges on deposit accounts $ $ ATM and check card fees Trust and investment advisory fees Fees for other customer services 88 98 Gains on sale of loans 59 43 Gains on sale of securities available for sale - Gains on sale of premises and equipment 3 - Other operating income 36 Total noninterest income $ $ Noninterest expense Salaries and employee benefits $ $ Occupancy Equipment Marketing 78 Stationery and supplies 75 81 Legal and professional fees ATM and check card fees FDIC assessment (Gains) losses on sale of other real estate owned, net ) ) Provision for other real estate owned Other real estate owned expense 49 Other operating expense Total noninterest expense $ $ Income before income taxes $ $ Income tax provision Net income $ Effective dividend and accretion on preferred stock Net income available to common shareholders $ $ Common Share and Per Common Share Data Net income, basic and diluted $ $ Shares outstanding at period end Weighted average shares, basic and diluted Book value at period end $ Cash dividends $
